internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-135566-02 date date legend taxpayer state place agency date date dollar_figurex dollar_figurey dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding sec_42 and sec_263a of the internal_revenue_code specifically the issue is whether the substitute_cost_method under notice_88_99 1988_2_cb_422 may be used to determine eligible_basis under sec_42 plr-135566-02 taxpayer represents the following facts taxpayer is a state limited_partnership taxpayer was formed to acquire land and to construct own and lease an apartment complex located at place as a qualified_low-income_building eligible for the low-income_housing_credit under sec_42 on date taxpayer submitted to agency a cost certification reflecting an eligible_basis of dollar_figurex including dollar_figurey of substitute costs under notice_88_99 on date agency determined to disallow the inclusion of the dollar_figurey of substitute costs in eligible_basis unless taxpayer received a favorable private_letter_ruling sec_42 provides that the amount of the low-income_housing_credit for any taxable_year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction determined as of the close of the taxable_year of the eligible_basis of the building sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_263a provides that sec_263a applies to real_property produced_by_the_taxpayer sec_263a provides that in the case of any property to which sec_263a applies any costs described in sec_263a shall be capitalized sec_263a provides that those costs with respect to any property are a the direct costs of such property and b such property’s proper share of those indirect_costs part or all of which are allocable to such property sec_263a provides that sec_263a shall only apply to interest costs that are a paid_or_incurred during the production_period and b allocable to property that is described in sec_263a and that has i a long_useful_life ii an estimated production_period exceeding two years or iii an estimated production_period exceeding one year and a cost exceeding dollar_figure sec_263a provides that in determining the amount of interest required to be capitalized under sec_263a with respect to any property i interest on any indebtedness directly attributable to production_expenditures with respect to such property shall be assigned to such property traced_debt and ii interest on any other indebtedness shall be assigned to such property to the extent that the taxpayer’s interest costs could have been reduced if production_expenditures not attributable to plr-135566-02 indebtedness described in sec_263a had not been incurred avoided_cost_debt sec_263a provides that except as provided in regulations in the case of any flow-through_entity sec_263a shall be applied first at the entity level and then at the beneficiary level sec_263a provides that the secretary_of_the_treasury shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of sec_263a including regulations to prevent the use of related parties pass-through entities or intermediaries to avoid the application of sec_263a notice_88_99 provides guidance concerning forthcoming regulations interpreting the interest capitalization requirements of sec_263a section xii a of notice_88_99 provides that with respect to any flow-through_entity producing qualified_property ie property to which the interest capitalization_rules apply the entity shall first capitalize interest on its traced and avoided_cost_debt allocable to its production_expenditures if the production_expenditures of the flow- through entity exceed its traced and avoided_cost_debt the deferred_asset_method of capitalizing and recovering costs shall apply unless the entity elects the use of the substitute_cost_method as described in section ix the term flow-through_entity shall mean a partnership or an s_corporation under section ix b of notice_88_99 a taxpayer may elect the substitute_cost_method under the substitute_cost_method the producing taxpayer shall capitalize during each year of the production_period certain substitute costs in lieu of the taxpayer’s related parties being required to capitalize interest on their related_party avoided_cost_debt substitute costs consist of a pro-rata amount of all the taxpayer’s costs that would be otherwise deductible by the taxpayer for the current taxable_year after application of all provisions of the code for example substitute costs would typically include marketing and advertising expenses as well as certain types of general and administrative expenses not otherwise subject_to capitalization under the code under section ix b of notice_88_99 the producing taxpayer shall capitalize its substitute costs up to an amount equal to the additional interest that would have been capitalized by the taxpayer had the taxpayer’s eligible_debt been equal to the average balance of its accumulated production_expenditures during the production_period the amount of additional interest shall be determined by applying i the average federal_long-term_rate within the meaning of sec_1274 in effect during the production_period within the taxable_year to ii the average balance of the taxpayer’s remaining production_expenditures outstanding during such time ie the excess of the taxpayer’s production_expenditures over the actual balances of the taxpayer’s traced and avoided_cost_debt plr-135566-02 under section ix b of notice_88_99 substitute costs capitalized by the taxpayer under the substitute_cost_method shall be included in the accumulated production_expenditures of the property and in inventory cost or basis in the same manner as all other capitalized costs under sec_263a or sec_460 similarly such costs shall be recovered in the same manner and at the same time as all other costs that are capitalized with respect to the property eg as cost_of_goods_sold an adjustment to basis depreciation or amortization accordingly based solely on the representations and the relevant law set forth above we conclude that taxpayer may use the substitute_cost_method under notice_88_99 to determine eligible_basis under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we express no opinion on whether any other requirement of sec_42 is met or whether taxpayer has correctly calculated the substitute_cost_method under notice_88_99 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances according to the power_of_attorney on file with the ruling_request a copy of this letter is being sent to taxpayer’s authorized representative sincerely yours s harold e burghart harold e burghart senior advisor branch office of associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
